department of the treasury internal_revenue_service washington d c date number release date cc ebeo br2 wta-n-108181-99 uilc memorandum for from subject internal_revenue_service national_office written technical assistance employment_tax specialist jerry e holmes chief branch ebeo cc ebeo br2 employment_tax claim for this technical assistance responds to your memorandum dated date national_office technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year a year b year c year d date date issues do taxpayer s claims for refund with respect to amounts paid under its severance plan stock_option plan and performance unit plan filed under sec_3121 after the publication_date of the proposed_regulations but before the effective date of the final regulations satisfy the requirements for a areasonable good_faith interpretation of sec_3121 should taxpayer s claims for refund treating amounts paid under its severance plan stock_option plan and performance unit plans as nonqualified_deferred_compensation under sec_3121 for years preceding the effective date of the final regulations be granted conclusions taxpayer s claims for refund with respect to amounts paid under its severance plan and stock_option plan filed after the publication of the proposed_regulations but before the effective date of the final regulations do not satisfy the reasonable good_faith requirement of the final regulations because a taxpayer s original action is in accordance with the final regulations b taxpayer s amended action would not be in accordance with the final regulations and c sec_31_3121_v_2_-1 providing that such treatment of stock_options is not in accordance with a reasonable good_faith interpretation of sec_3121 is analogous taxpayer s claims for refund with respect to its performance unit plan filed after the publication of the proposed_regulations but before the effective date of the final regulations appear to satisfy the reasonable good_faith requirement of the final regulations because taxpayer s original action is not in accordance with the final regulations and taxpayer s amended action would be in accordance with the final regulations taxpayer s claims for refund treating amounts paid under its severance plan and stock_option plan as nonqualified_deferred_compensation under sec_3121 for years preceding the effective date of the final regulations should be denied taxpayer s claims for refund treating amounts paid under its performance unit plan as nonqualified_deferred_compensation under sec_3121 for years preceding the effective date of the final regulations should be allowed facts severance plan on date taxpayer adopted a severance plan for regular salaried and hourly employees who lose their positions with the company taxpayer states that the plan provides for severance payments to eligible employees who are involuntarily terminated due to a change in operations a facility relocation or closing a reduction in force for other economic reasons a sale or merger of all or part of the company s business or assets where the employee is not offered continued employment or certain other forms of corporate_reorganization the severance plan is unfunded benefit payments are made from the taxpayer s general assets the amount of severance benefits paid after termination of service is at the sole discretion of the company but generally is based upon the employee s length of service and pre-termination pay some employees received a lump sum severance payment others were placed on a paid leave of absence period depending on the employee s length of service with taxpayer not to exceed months those severance payments made in the year s after termination are the subject of the taxpayer s refund claim taxpayer made severance payments in years a b c and d to certain terminated employees taxpayer originally treated the severance payments as subject_to federal_insurance_contributions_act fica taxe sec_2 and federal_unemployment_tax_act futa taxes in the year that the severance_pay was paid to an employee taxpayer subsequently filed a claim_for_refund for such taxes alleging that the payments should have been treated as subject_to fica and futa taxes when an employee s severance benefit was determined taxpayer conditionally deposited additional_amounts with the internal_revenue_service and or offset its refund requests for any additional taxes due for those we do not have enough information to verify that the payments were severance_pay within the meaning of sec_31_3121_v_2_-1 of the final regulations this technical assistance assumes that the classification as severance_pay is correct taxpayer asserts that since date which pre-dates date employees who voluntarily separated from service under certain conditions were also eligible for severance payments however the conditions under which such voluntary separation gave rise to severance_pay were not provided furthermore taxpayer s submission refers to employees abeing notified of the impending separation_from_service and employees areceiving notification of termination of service indicating that employees did not voluntarily terminate fica_taxes consist of old age survivors and disability insurance oasdi tax and hospital insurance hi tax sec_3121 imposes a dollar limit on the annual amount of wages subject_to the oasdi portion of fica tax section of the omnibus_budget_reconciliation_act_of_1993 repealed the dollar limit on the annual amount of wages subject_to the hi portion of fica tax effective for and later years sec_3306 imposes a dollar limit on the annual amount of wages subject_to futa_tax employees who did not exceed the oasdi and or hi wage_base s in the respective years of notification of termination subject_to that offset taxpayer claims a refund on the balance of the fica_taxes paid under the same theory taxpayer also claims a refund of futa_tax paid stock_option plan taxpayer maintains three nonqualified_stock_option plans under which employees exercised options in years a through d taxpayer withheld and paid fica tax and paid futa_tax subject_to the applicable wage_base limitations with respect to the income received from the exercise of the options in each of those years in its claim_for_refund taxpayer asserts that an employee s income from the exercise of stock_options is deferred from the date the option vested when the option was no longer subject_to a substantial_risk_of_forfeiture and no further services were required of the employee in order to be able to exercise the option therefore taxpayer asserts that the fica and futa taxes were due when the options vested and has filed amended returns in accordance with such treatment accordingly taxpayer conditionally deposited additional_amounts with the internal_revenue_service and or offset its refund requests for any additional taxes due for those employees who did not exceed the oasdi and or hi wage_base s in the respective years of the vesting of the options subject_to that offset taxpayer claims a refund on the balance of the fica and futa taxes paid taxpayer also claims a refund of futa_tax paid upon exercise under the same theory performance unit plan taxpayer also maintained a performance unit plan pup during the years in issue which taxpayer describes as a combination of a phantom_stock and a performance incentive plan under the plan performance units were granted to selected employees who also received nonqualified_stock_options in amounts corresponding to the number of shares covered by the options the performance units vested three years after grant contingent upon the attainment of certain taxpayer performance goals which are based upon earnings per share and return on equity once the performance units vested the pup accounts were valued based upon the value of taxpayer stock as of that date after vesting the pup accounts earned interest at a rate not to exceed of the taxpayer s return on average capital structure defined as after-tax earnings and after-tax interest_expense divided by average capital structure the pup account withdrawal rules provide that the amount in each employee s pup account may be withdrawn at any time but only if the employee forfeited nonqualified_stock_options corresponding to the number of performance units granted when the option was granted similarly when an employee exercised any stock_options corresponding to his or her pup account shares that employee s pup account was decreased by the number of pup account shares corresponding to the number of options distributions from the pup account were made in year a and year c taxpayer withheld and paid fica_taxes subject_to the applicable wage_base limitation when distributions from the pup accounts were made in its claim_for_refund taxpayer asserts that an employee s income from the pup account distributions is deferred from the date the pup account vested at the end of the three year period after the performance unit was granted therefore taxpayer asserts the fica tax was due at that time accordingly taxpayer conditionally deposited additional_amounts with the internal_revenue_service and or offset its refund requests for any additional taxes due for those employees who did not exceed the oasdi and or hi wage_base s in the respective years of the vesting of the pup accounts subject_to that offset taxpayer claims a refund on the balance of the fica_taxes paid no futa taxes are in controversy with respect to the performance unit plan law and analysis background wages are generally subject_to fica tax when they are actually or constructively paid employment_tax regulation sec_31_3121_a_-2 sec_3121 of the code was enacted as a special timing rule as part of the amendments when congress repealed the general retirement fica tax exclusions provided in sec_3121 a and a a iii sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account as wages for purposes of the fica tax as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount the term nonqualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in sec_3121 which generally refers to qualified_retirement_plans and tax-favored annuities sec_3121 any amount taken into account as wages by reason of v a and the income attributable thereto shall not thereafter be treated as wages for fica tax purposes sec_3121 consequently sec_3121 generally accelerates the fica tax timing of deferred_compensation to the time of deferral so that no fica tax is due with respect to the principal or the income when it is actually or constructively received by the recipient sec_3306 applies for futa_tax purposes and is identical to sec_3121 the regulations under sec_3306 cross-reference the regulations under sec_3121 in notice_94_96 1994_2_cb_564 the service announced its intention to publish guidance under sec_3121 and stated that the effective date of the proposed_regulations will not be before date thus the service announced it will not challenge an employer s determination of fica tax_liability with respect to a nonqualified_deferred_compensation_plan for periods preceding the effective date if the employer s determination is based on a reasonable good_faith interpretation of sec_3121 the service published proposed_regulations under sec_3121 on date in a notice of proposed rulemaking reprinted pincite_1_cb_743 sec_31_3121_v_2_-1 of the proposed_regulations provides that the regulations are effective for amounts deferred and benefits paid after date that proposed effective date was subsequently amended to date notice of proposed rulemaking reprinted pincite_8_irb_40 final regulations under sec_3121 were published date applicable on or after date t d 1999_9_irb_4 subsection g of the final regulations provides transition_rules for amounts deferred and benefits paid before date and generally requires that the employer acted in accordance with a reasonable good_faith interpretation of sec_3121 taxpayer s claims for refund will be analyzed below under the authority of the final regulations including the transition_rules contained in those final regulations except to the extent the proposed_regulations apply to determine whether taxpayer acted in accordance with a reasonable good_faith interpretation of sec_3121 hence unless noted otherwise all references are to the final regulations deferred_compensation as discussed above congress enacted sec_3121 as a special fica tax timing rule for nonqualified_deferred_compensation at the same time it repealed the fica tax exclusions for nonqualified retirement benefits formerly contained in sec_3121 a and a a iii sec_31_3121_v_2_-1 of the employment_tax regulations reiterates the special timing rule for amounts deferred under a nonqualified_deferred_compensation_plan sec_31_3121_v_2_-1 defines the term anonqualified deferred_compensation plan as any plan or other arrangement other than a plan described in sec_3121 that is established by an employer for one or more of sec_31_3121_v_2_-1 provides that paragraphs a through f of the section apply to amounts deferred on or after date to amounts deferred before date which cease to be subject_to a substantial_risk_of_forfeiture on or after date or for which a resolution date occurs on or after date and to benefits actually or constructively paid on or after date its employees and that provides for the deferral of compensation a plan provides for the adeferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year sec_31 v - b nonetheless sec_31_3121_v_2_-1 provides that severance_pay among other things does not result from the deferral of compensation_for purposes of sec_3121 the final regulations amended the proposed_regulations by clarifying what constitutes severance_pay for purposes of this section see sec_31_3121_v_2_-1 if classification of the payments at issue as severance_pay is correct taxpayer s payments are not subject_to the special timing rule_of sec_3121 under the proposed or final regulations consequently taxpayer s original fica tax treatment of the severance payments ie subjecting them to fica tax upon payment is in accordance with both the proposed and final regulations similarly sec_31_3121_v_2_-1 provides that the grant of a stock_option stock_appreciation_right or other stock value right does not constitute the deferral of compensation_for purposes of sec_3121 the final regulations amended the proposed_regulations by clarifying that amounts received as a result of the exercise of a stock_option stock_appreciation_right or other stock value right do not result from the deferral of compensation_for purposes of sec_3121 if such amounts are actually or constructively received in the calendar_year of the exercise see sec_31 v - b iv b taxpayer s grant of stock_options is not subject_to the special timing rule_of sec_3121 under the proposed or final regulations consequently taxpayer s original fica tax treatment of the stock_options ie subjecting them to fica tax upon exercise is in accordance with both the proposed and final regulations as well as other published guidance see revrul_67_257 1967_2_cb_359 however sec_31_3121_v_2_-1 further provides that the term stock value right does not include a phantom_stock or other arrangement under which an employee is awarded the right to receive a fixed payment equal to the value of a specified number of shares of employer stock taxpayer s performance unit plan appears to be such a phantom_stock arrangement and is therefore subject_to the special timing rule set forth in sec_3121 consequently taxpayer s amended fica tax treatment of the amounts paid under the pup accounts ie subjecting them to fica tax upon vesting is in accordance with both the proposed and final regulations transition_rules since taxpayer s payments represent amounts deferred and benefits paid before date however the relevant inquiry becomes how the transition_rules under the final regulations apply to the payments more specifically the issue becomes whether taxpayer s original fica tax treatment is and whether taxpayer s amended fica tax treatment via filing claims for refund would be in accordance with a reasonable good_faith interpretation of sec_3121 for purposes of the transition_rules sec_31_3121_v_2_-1 provides that for periods before date including amounts deferred before date and any benefits actually or constructively paid before date that are attributable to those amounts deferred an employer may rely on a reasonable good_faith interpretation of sec_3121 taking into account pre-existing guidance an employer will be deemed to have determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 if the employer has complied with paragraphs a through f of the regulations for purposes of the transition_rules of paragraphs g through and subject_to paragraphs g ii and iii whether an employer that has not complied with paragraphs a through f has determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 will be determined based on the relevant facts and circumstances including consistency of treatment by the employer and the extent to which the employer has resolved unclear issues in its favor sec_31_3121_v_2_-1 provides a number of specific transition_rules the transition rule in paragraph g i applies if an employer determined fica tax_liability with respect to sec_3121 in any period ending prior to date for which the applicable_period of limitations has not expired on date in a manner that was not in accordance with the regulations and permits the employer to adjust its fica tax_determination for that period to conform with the regulations however paragraph g ii permits a claim_for_refund_or_credit for fica tax paid only to the extent it exceeds the fica tax that would have been due had the employer determined fica tax_liability in accordance with the regulations paragraph g iii provides an additional explicit limitation with respect to an employer s fica tax treatment of stock_options or similar items specifically in the case of a stock_option stock_appreciation_right or other stock value right that is exercised before date an employer that treats the exercise as not subject_to fica tax as a result of the nonduplication rule_of sec_3121 is not acting in accordance with a reasonable good_faith interpretation of sec_3121 if the employer has not treated that grant and all earlier grants as subject_to sec_3121 by reporting the current value of such options and rights as fica wages on form_941 filed for the quarter during which each grant was made or if later for the quarter during which each grant ceased to be subject_to a substantial_risk_of_forfeiture paragraph g applies the reasonable good_faith interpretation standard the transition rule in paragraph g i concerns plans that are not subject_to sec_3121 but for which for a period ending prior to date and pursuant to a reasonable good_faith interpretation of sec_3121 an employer took an amount into account as an amount deferred under a nonqualified_deferred_compensation_plan if paragraph g i applies a no additional fica tax is due on benefit payments made before date that are attributable to amounts previously taken into account b benefit payments made after date are subject_to fica tax when paid and c the employer can get a refund subject_to the applicable_period of limitations and the limitations of paragraph g for fica tax paid on amounts taken into account prior to date finally the transition_rules in paragraphs g ii apply to plans that are subject_to sec_3121 for which the employer in accordance with a reasonable good_faith interpretation of sec_3121 either took into account an amount that is less than the amount that would have been required to be taken into account if paragraphs a through f of the final regulations had been in effect for that period or took no amount into account sec_31_3121_v_2_-1 provides that if an employer took less than the amount deferred into account or took no amount into account no additional fica tax will be due for any period ending prior to date sec_31_3121_v_2_-1 provides that the general timing rule described in paragraph v -1 a applies to benefits actually or constructively paid on or after date attributable to an amount deferred in a period before date to the extent the amount taken into account was less than the amount that would have been required to be taken into account if paragraphs a through f of the final regulations had been in effect before date however sec_31_3121_v_2_-1 provides that if an employer determined fica tax_liability with respect to sec_3121 in any period ending before date for which the applicable_period of limitations has not expired on date pre-effective-date open periods in a manner that was not in accordance with the final regulations the employer may subject_to the consistency_requirement set forth in paragraph g ii adjust its fica tax_determination for that period to conform to the final regulations thus if an amount deferred was taken into account in a pre-effective-date open period when it was not required to be taken into account eg an amount taken into account before it became reasonably ascertainable the employer may claim a refund_or_credit for any fica tax paid on that amount to the extent permitted by sec_6402 sec_6413 and sec_6511 similarly paragraph g permits an employer to take into account an amount deferred that was not taken into account during any pre-effective date open periods in accordance with the reporting requirements set forth in paragraph g iii analysis b severance plan as discussed above amounts paid under taxpayer s severance plan do not result from the deferral of compensation_for purposes of sec_3121 under the proposed or final regulations consequently taxpayer s original action of treating the payments as fica wages at the time of payment is in accordance with the proposed and final regulations and thus deemed to be pursuant to a reasonable good_faith interpretation under sec_31_3121_v_2_-1 of the final regulations taxpayer s amended action via filing claims for refund of treating the severance benefits as subject_to sec_3121 and taxing the benefit at the time of deferral ie when the employee terminated however would not be in accordance with the proposed or final regulations nor would taxpayer s amended action appear to be in accordance with a reasonable good_faith interpretation of sec_3121 under the facts_and_circumstances_test of sec_31_3121_v_2_-1 for the following reasons at the time taxpayer filed its claims for refund the proposed_regulations had been published stating that severance_pay was not subject_to sec_3121 to rely on the opposite position after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not be a reasonable interpretation taxpayer had originally interpreted sec_3121 as not applicable to the benefits at issue to rely on the opposite interpretation after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not appear to be in good_faith no other apre-existing guidance treated compensation similar to taxpayer s severance payments as subject_to sec_3121 or as excludable from fica wages under former sec_3121 a or a a iii and the limitation provided in paragraph g iii with respect to an employer s treatment of stock_options is significantly analogous to taxpayer s amended action so that no reasonable good_faith interpretation arguably exists where taxpayer we are not aware of any guidance that concludes that compensation similar to taxpayer s severance payments is subject_to sec_3121 furthermore we are not aware of any guidance that treated such compensation as excludable from wages for fica tax purposes under the retirement exclusions in former sec_3121 a and a a iii which were eliminated in connection with enacting the special timing rule for including the newly taxable benefits for fica tax purposes conversely in plr the service concluded that since the benefits at issue were ain the nature of termination pay or severance_pay and would be paid only in certain circumstances related to the acquisition of the employer the benefits were not deferred_compensation for purposes of sec_3121 prior to the enactment of sec_3121 the service had concluded that severance_pay was not excludable from wages under sec_3121 a or a a iii see plr treats the severance payments as subject_to sec_3121 at a time other than when taxpayer filed form sec_941 for the quarters when the employees terminated therefore we do not believe taxpayer could rely on its amended action under the transition rule in sec_31_3121_v_2_-1 since taxpayer s original action is in accordance with a reasonable good_faith interpretation of sec_3121 taxpayer may rely on such action under paragraph g since taxpayer s original action is in accordance with the final regulations no optional adjustment is needed or permitted under paragraph g since taxpayer s amended action with respect to the severance payments would not be in accordance with a reasonable good_faith interpretation of sec_3121 as discussed above the specific transition rule_of paragraph g i does not apply for these reasons we believe that the claims for refund with respect to those payments should be denied taxpayer asserts an alternative argument that the severance payments are not wages for purposes of fica and futa taxation6 under two separate theories first taxpayer argues that the payments compensate not for services performed but for agreements releasing the taxpayer from potential claims by terminated employees the agreements release taxpayer from claims made under federal state and local laws prohibiting employment discrimination including discrimination on the basis of age sex race or handicap and from claims made under a tort or tort-like theory which taxpayer elaborates would be aemotional distress the second theory that taxpayer asserts provides a basis for concluding that the severance payments are not wages for purposes of fica and futa taxation is that the severance was not paid for services but was paid because the employees agreed to stop performing services service position is well established on these issues and thus they are discussed very briefly in this memorandum sec_31_3401_a_-1 of the regulations provides that any payments made by an employer to an employee on account of dismissal that is involuntary separation from the service of the employer constitute wages regardless of whether the employer is legally bound by contract statute or otherwise to make such payments dismissal payments sec_3121 and sec_3306 define wages for purposes of fica and futa respectively as aall remuneration for employment those sections go on to provide that employment is services performed by an employee for the person employing him although the foregoing section pertains to wages for income_tax_withholding purposes the social_security act amendments of extend the reach of the definition so that such payments constitute wages under fica and futa see revrul_71_408 1971_2_cb_340 are deemed to be made in recognition of past services and are wages subject_to employment_taxes similarly revrul_73_166 1973_1_cb_411 holds that payments made to involuntarily terminated workers who agreed not to pursue any_action against the company are wages subject_to fica futa and income_tax_withholding taxpayer asserts that the severance payments are really payments for the employees release of future claims against taxpayer taxpayer further asserts that such claims would be tort or tort-like and thus would be excludable from income under sec_104 and therefore would be excludable from wages for fica and futa purposes in support of that assertion taxpayer cites to 87_f3d_682 5th cir holding that settlements awarded to plaintiffs in a class action suit against continental can co for interference with the attainment of pension rights under sec_502 of the employee_retirement_income_security_act_of_1974 as amended erisa are not income or wages 940_f2d_542 9th cir holding that age discrimination award consisting of punitive and emotional damages did not constitute income or wages and 929_f2d_648 fed cir holding that payments for temporary lodging provided under the overseas differentials and allowances act are not income or wages however case law in this area is unsettled in fact the eighth circuit in which the instant claim is made considered the same payments as those in dotson and held that the payments were income and wages see 151_f3d_855 8th cir holding that the settlement payments from continental can co for interference with the attainment of pension rights under erisa constitute income and wages furthermore taxpayer s payments are clearly distinguishable from the payments that were at issue in each of the cases that taxpayer cites in support of its argument for exclusion additionally whether payments to terminated employees ostensibly made in consideration of a waiver of such a right constitutes income or wages is even less clear we see no facts evidencing that the payments from taxpayer to its terminated employees are anything other than dismissal payments as described in sec_31_3401_a_-1 and therefore do not further address taxpayer s arguments that the payments are not wages analysis - stock_option plan as discussed above taxpayer s stock_option plan does not provide for the deferral of compensation_for purposes of sec_3121 under the proposed or final regulations consequently taxpayer s original action of treating the payments as fica wages at the time of payment is in accordance with the proposed and final regulations and thus deemed to be pursuant to a reasonable good_faith interpretation under sec_31_3121_v_2_-1 of the final regulations taxpayer s amended action via filing claims for refund of treating the grant of stock_options as subject_to sec_3121 would not be in accordance with the proposed or final regulations nor would taxpayer s amended action appear to be in accordance with a reasonable good_faith interpretation of sec_3121 under the facts_and_circumstances_test of sec_31_3121_v_2_-1 for the following reasons at the time taxpayer filed its claims for refund the proposed_regulations had been published stating that stock_options do not constitute deferred_compensation for purposes of sec_3121 to rely on the opposite position after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not appear to be a reasonable interpretation taxpayer had originally interpreted sec_3121 as not applicable to the benefits at issue to rely on the opposite interpretation after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not appear to be in good_faith no other apre- existing guidance treated compensation similar to taxpayer s option grants as subject_to sec_3121 or as excludable from fica wages under former sec_3121 a or a a iii and the limitation provided in paragraph g iii with respect to an employer s treatment of stock_options applies to taxpayer s amended action so that no reasonable good_faith interpretation exists where taxpayer might treat the option grants as subject_to sec_3121 at a time other than when taxpayer filed form sec_941 for the quarters when grants were made therefore taxpayer may not rely on its amended action under the transition rule in sec_31_3121_v_2_-1 since taxpayer s original action is in accordance with a reasonable good_faith interpretation of sec_3121 taxpayer may rely on such action under paragraph g since taxpayer s original action is in accordance with the final regulations no optional adjustment is needed or permitted under paragraph g since taxpayer s amended action with respect to the stock_options is not in accordance with a reasonable good_faith interpretation of sec_3121 as discussed above the specific transition rule_of paragraph g i does not apply for these reasons we believe that the claims for refund with respect to those payments should be denied analysis b performance unit phantom_stock plan taxpayer s performance unit plan constitutes a phantom_stock plan as described in sec_31_3121_v_2_-1 because it is merely an account_balance_plan that credits interest based upon a formula that reflects corporate performance because taxpayer s pup plan is a phantom_stock plan and does not constitute a stock value right which may the existence of explicit rules governing stock_options in sec_83 and the regulations thereunder further argues against finding taxpayer s amended action to be in accordance with a reasonable good_faith interpretation of sec_3121 not be treated as deferred_compensation pursuant to sec_31_3121_v_2_-1 the vesting of taxpayer s pup account phantom_stock constitutes deferral of compensation_for purposes of sec_3121 under the proposed and final regulations thus taxpayer s original action of treating amounts paid from the pup accounts as fica wages at the time of payment is not in accordance with the proposed and final regulations therefore taxpayer may adjust its fica tax determinations for open periods to conform with the final regulations pursuant to sec_31_3121_v_2_-1 that adjustment is permitted subject_to the consistency_requirement set forth in sec_31_3121_v_2_-1 that section provides that if any benefit payments attributable to amounts deferred after date were actually or constructively paid to an employee under a nonqualified_deferred_compensation_plan in a pre-effective- date open period but those payments were treated as subject_to fica tax because the employer treated the plan as not being a nonqualified_deferred_compensation_plan then the employer may claim a refund_or_credit for the fica tax paid on those benefit payments only to the extent that the fica tax paid on those benefit payments exceeds the fica tax that would have been due on the amounts deferred to which those benefit payments are attributable if those amounts deferred had been taken into account when they would have been required to have been taken into account under this section if this section had been in effect then accordingly we believe that taxpayer s claims for refund with respect to those payments should be allowed case development hazards and other considerations taxpayer cites to 996_f2d_226 10th cir and 31_fedclaims_794 to support a finding that its severance plan should qualify as nonqualified_deferred_compensation under sec_3121 however a review of those cases do not change our conclusion both cases involve materially different facts both opinions were issued prior to the publication of the proposed_regulations and taxpayer did not rely on the cases in determining its fica tax_liability with respect to the severance payments taxpayer also points to a statement made by james mcgovern former assistant chief_counsel employee_benefits and exempt_organizations before the subcommittee on social_security of the house ways_and_means_committee on date as support for its theory that treating severance_pay as subject_to sec_3121 is a reasonable a almost any arrangement might arguably be classified within the scope of sec_3121 at this time it is not clear whether other types of plans and arrangements b such as welfare_benefit programs stock_option arrangements vacation pay plans and severance_pay plans will receive sec_3121 treatment good_faith interpretation of the section whatever limited relevance such general statement might have in applying the reasonable good_faith interpretation to other facts such statement has no relevance in this case since taxpayer did not rely upon it in determining its fica tax_liability prior to the service publishing the proposed_regulations additionally taxpayer asserts that its severance plan is a window plan within the meaning of sec_31_3121_v_2_-1 that section defines a window benefit as an early_retirement_benefit retirement-type subsidy social_security_supplement or other form of benefit made available by an employer for a limited period of time no greater than one year to employees who terminate employment during that period or to employees who terminate employment during that period under specified circumstances sec_31_3121_v_2_-1 provides that like severance_pay a window benefit is a benefit provided in connection with impending termination of employment that does not result from the deferral of compensation within the meaning of sec_3121 however sec_31_3121_v_2_-1 of the final regulations provides a special transition rule for window benefits that permits an employer to choose to treat a window benefit that is made available for a period of time that begins before date as a benefit that results from the deferral of compensation if the sole reason the window benefit would otherwise fail to be provided pursuant to a nonqualified_deferred_compensation_plan is because it is a window benefit that transition rule can be read in combination with the transition rule in paragraph g to permit an employer to amend returns with respect to window benefits made available prior to date treating the window benefits as deferred_compensation for any pre-effective date open periods that adjustment is permitted even though window benefits are not nonqualified_deferred_compensation under the final regulations and may not be treated as such after the effective date of those regulations date we see no evidence of any facts suggesting that taxpayer s plan offers a bona_fide window benefit the benefits appear to compensate for involuntary termination and not to provide an early_retirement_benefit retirement-type subsidy or social_security_supplement furthermore although the taxpayer asserts that the benefit is provided to those who leave the taxpayer s employment voluntarily the facts indicate that the plan is designed to provide benefits to those whose services are terminated the plan does not appear to qualify for the special transition rule offered for window benefits ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ however the final regulations include transition_rules which govern how the service will respond to an employer s treatment of amounts deferred or benefits paid prior to date certainly the service should follow its own regulations and the specific transition_rules in responding to a taxpayer s claim for refunddollar_figure in applying these rules we do not believe that taxpayer s claims for refund with respect to severance_pay and stock_option grants satisfy the explicit requirement for a reasonable good_faith interpretation for all the reasons discussed in the above section ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- we believe that the stronger technical argument calls for disallowing the claims for refund on the basis that taxpayer s original treatment of the severance_pay and the stock_options is correct under the final regulations and taxpayer s amended treatment would be neither correct nor in accordance with a reasonable good_faith interpretation of sec_3121 the primary arguments against that conclusion are faulty for the reasons discussed above finally the administrative importance of these issues supports disallowing taxpayer s claims for refund in accordance with the legal position discussed above both severance_pay and stock_options have been the subject of numerous claims for refund filed after the publication of the proposed_regulations many involving significant dollar amounts if the classification of taxpayer s benefit as severance_pay within the meaning of the final regulations is correct we see no factual deficiencies in this case to support granting taxpayer s claims for refund additionally because taxpayer did not treat all we note that congress has prohibited administrative exclusions from fica tax see s rep no 98th cong 1st sess pincite u s code cong adm new sec_183 h_rep_no 98th cong 1st sess pincite u s code cong adm news stock_option grants since the inception of sec_3121 in as subject_to the special timing rule taxpayer s claim_for_refund also should be denied if you have any further questions please call jerry e holmes chief branch ebeo office of associate chief_counsel employee_benefits exempt_organizations
